Title: James Bradford to James Madison, 26 September 1831
From: Bradford, James
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington City
                                
                                Septe. 26. 1831.
                            
                        
                        I take great liberty in addressing myself to you—but you will permit me to presume upon the acquaintance
                            that I had the honor & pleasure to make during the convention at Richmond in 1829—as also upon the relations on
                            which my father stood with you in long gone days.
                        Already in the course of my short life & career have I suffered under the imputations &
                            reflecions that my father had been inimical to the republican institutions & the Union of our country—that he was
                            a traitor—that, by his connexion with the disturbances in .94 in the Western part of Pennsylvania & Virginia he
                            had committed treason against the United States. If I remember aright & am correctly informed you were personally
                            acquainted & probably on terms of intimacy, with my father—You served together the Government of Virginia in her
                            Legislative Department in 1785 & perhaps at other times & under other Circumstances You were acquainted
                            & connected. You are of course intimately acquainted with the occurrences & the transaction of 94 alluded
                            to & commonly called the "Whiskey Insurrection", & with the part which my father was compelled to take at
                            that eventful period, whose result to him was exile in a foreign land—where I was born—& where he died. The
                            effects upon him were disastrous to his happiness & prosperity; should they be to me—to my name—disgraceful?
                         May I be permitted to obtain your opinion in relation to the occurrences alluded to & in which David
                            Bradford, my father, acted a principal part by the compulsion of his station—the circumstances in which he & the
                            country were placed—if not from a sense of duty to himself & to his country. But no matter what are the motives
                            of men—the question is in this case did the acts constitute treason? Was my father a traitor? You can readily imagine the
                            state of feelings in which I have suffered when the world has indulged its slanderous tongue in uttering forth imputations
                            & accusations to sully the name & memory of my father——to blast the prospects of myself his youngest son
                            & child.
                        I had hoped to be able to pay my respects to you in person & to renew the short & to me most
                            interesting acquaintance which I took such great delight in making with you in Richmond: In this I am disappointed. Urgent
                            business will keep me here a short time & take me to Baltimore & Philadelphia. If you can spare time
                            & would do me the favor of addressing me in answer, please to direct to Baltimore. With the highest veneration for
                            your character & gratitude for your great & patriotic services, I presume to subscribe myself your young
                            friend
                        
                            
                                Jas. Bradford
                            
                        
                    